DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 06/25/2021 has been entered. Claims 2-5 have been cancelled. Claims 1 and 6-14 are now pending in the application.

Drawings

3.	The Drawings amendment, filed on 06/25/2021 is considered and acknowledged. The Drawings amendment is approved.

Specification

4.	The Specification amendment, filed on 06/25/2021 is considered and acknowledged. The Specification amendment is approved.


Allowable Subject Matter

5.	Claims 1 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1, 
6-11 and 14: the limitations “a contacting member including: at least one wiring on the second face of the base material, wherein the at least one wiring is at a first position that overlaps a first pad of the plurality of pads, and the at least one wiring is electrically connected with the circuit board; and a dummy wiring on the second face of the base material, wherein the dummy wiring is at a second position that overlaps a second pad of the plurality of pads, the dummy wiring is not electrically connected with the circuit board, and the dummy wiring and the at least one wiring are made of a same material” in combination with other claimed limitations in independent claim 1 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 6-11 and 14 are either directly or indirectly dependent upon claim 1.  
The following is an examiner’s statement of reasons for allowance of claims 12 and 13: the limitations “a contacting member including: at least one wiring on the second face of the base material, wherein the at least one wiring is at a first position that overlaps a first pad of the plurality of pads, and the at least one wiring is electrically connected with the circuit board; and a dummy wiring on the second face of the base material, wherein the dummy wiring is at a second position that overlaps a second pad of the plurality of pads, the dummy wiring is not electrically connected with the circuit 



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848